



COURT OF APPEAL FOR ONTARIO

CITATION: Gay Company Limited v. General Sprinklers Inc.,
    2014 ONCA 707

DATE: 20141016

DOCKET: C58516

Hoy A.C.J.O., Feldman and Blair JJ.A.

BETWEEN

Gay Company Limited

Plaintiff (Appellant)

and

General Sprinklers Inc.

Defendant (Respondent)

Richard J. Mazar, for the appellant

Christopher Valente, for the respondent

Heard and released orally:  September 8, 2014

On appeal from the order of Justice Stephen T. Bale of
    the Superior Court of Justice, dated February 25, 2014.

ENDORSEMENT

[1]

The appellant appeals the order of the motion judge allowing the
    respondents motion for summary judgment and dismissing the appellants action
    against the respondent.

[2]

Briefly, the background is as follows.

[3]

The appellant, a general contractor, hired the respondent to install a
    sprinkler system in a commercial building.  The sub-contract between them
    required the respondent to save harmless the appellant from any fines, cost,
    expenses, claims and charges.  The appellant alleged that defects in the
    sprinkler system installed by the respondent caused water damage to the
    building and, nearly three and one-half years after the water damage occurred,
    sued the respondent for breach of contract, claiming that the respondent had
    breached an implied term of the sub-contract that it would perform its work in
    a good workmanlike manner.

[4]

The respondent moved for summary judgment dismissing the appellants
    action on the basis that the appellants action against the respondent was
    barred by s. 4 of the
Limitations Act, 2002
.  The motion judge agreed
    that the appellants action was statute-barred, allowed the summary judgment
    motion, and dismissed the appellants action.

[5]

On appeal, the appellant argues that the motion judge erred in
    concluding that its cause of action arose when the building suffered water
    damage and not when, more than three years later, the appellant sent the
    respondent an invoice for the out-of-pocket expenses it had occurred in
    repairing the building. The appellant says that it only knew that it had
    suffered damage when it sought reimbursement for the expenses it had occurred
    under the save harmless clause and the respondent refused to pay.

[6]

We disagree.  In our view, the motion judge correctly concluded that the
    appellants cause of action arose when the water damage occurred.  From that
    date, the appellant asserted that the respondent was responsible for the
    damage.  Indeed, shortly thereafter the appellant sent the respondent letters
    putting the respondent on notice that the appellant held it responsible for the
    damage and estimating the appellants costs to repair.  For the purposes of the
Limitations Act, 2002
, the discovery date of the appellants claim
    against the respondent was accordingly when the loss occurred.

[7]

In the result, this appeal is dismissed.  The respondent shall be
    entitled to its costs in the amount of $4,500, inclusive of disbursements and HST.

Alexandra Hoy A.C.J.O.

K.
    Feldman J.A.

R.A. Blair
    J.A.


